DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 19 in the reply filed on 27 April 2022 is acknowledged.
Claims 18, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.

Claim Status
	Claims 1-21 are currently pending.
	Claims 1-17 and 19 are examined herein.
	Claims 18, 20 and 21 are withdrawn.
	It is noted that for ease of discussion the Examiner refers to claim limitations in claims 1 and 19 as “(a), (b) and (c)”.  It is recognized that those designations do not appear in the claims as originally filed.  

Priority
	The instant application does not claim priority to an earlier filed application.  The filing date of 19 March 2018 is the effective filing date assigned herein.

Information Disclosure Statement
	The Information Disclosure Statement filed 19 March 2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 19 March 2018 are accepted.

Claim Objections
Claims 1, 5, 13, and 19 are objected to because of the following informalities:  
Claim 1, step (a) at line 9 recites, “each of the received digital images depicting its respective region of the tissue”.  To avoid clarity issues with respect to “its respective region” it is suggested that the claim be amended to recite, “each of the received digital images depicting a respective region of the tissue sample”.  This applies equally to claim 19, step (a) at line 10.  Appropriate correction is required.
Claim 5 recites, “controlling, by a control logic of a µIHC staining system, an MFP head of the µIHC staining system…”  The acronyms for “µIHC” (micro-immunohistochemistry) and “MFP” (microfluidic probe) should be spelled out the first time that they appear in the claims listing.  Appropriate correction is required.
Claim 13 contains recitation of past tense. For example, the claims recite, “after the plurality of dots were generated” and “after the further volume of the second fluid was applied”.  It is requested that uniformity of claim language be maintained throughout the claims by amendment to recite, “after the plurality of dots are generated” and “after the further volume of the second fluid is applied”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, step (a) recites, “receiving, by an image analysis system, a plurality of digital images of the tissue sample, the tissue sample being stained with a stain, the intensity values in each of the received digital images correlating with the amount of stain directly or indirectly bound…”  There is insufficient antecedent basis in the claim for the recitation of “the intensity values” and “the amount of stain” as no intensity values or amounts of stain are recited prior to said recitations.  It is suggested that the claim is amended to recite, “receiving, by an image analysis system, a plurality of digital images of the tissue sample, the tissue sample being stained with a stain,  values in each of the received digital images correlate with  directly or indirectly bound…”  Clarification through clearer claim language is requested.
	Claim 1, step (a) recites, “each received digital image having assigned an exposure interval, each exposure interval being a time interval in which a direct binder is in contact with and is able to bind the biomarker”.  Because claim 1, step (a) recites an earlier embodiment directed to intensity values correlating with the [an] amount of stain directly or indirectly bound” the recitation of “a direct binder” in contact with the biomarker is not clear.  For example, the direct binder can be the directly bound stain or the direct binder can be another binder, such as an antibody.  It appears as if there is not a difference because the remainder of step (a) recites, “the direct binder being the stain or substance that mediates indirect binding…of the stain to the biomarker”.  This is, however, indefinite.  It is suggested that the claim be amended to clarify the entire claim language of step (a).  For purposes of examination, claim step (a) is interpreted as follows:
	receiving, by an image analysis system, a plurality of digital images representative of stained tissue samples wherein intensity values in each of the received images correlate with an amount of stain directly or indirectly bound to or colocalized with the biomarker in a region of interest;
	assigning an exposure interval to each received digital image, wherein the exposure interval is a time interval in which a stain or a substance that mediates indirect binding or colocalization is in contact with and able to bind the biomarker and wherein each of the digital images is representative of a respective region of the tissue sample at the end of said exposure interval.  It is noted that this rejection is further applied to claims 3, 5, and 19 that each include the same claim limitations.  
	 Claim 1, step (b) recites analyzing, by the image analysis system, the intensity values and exposure intervals of the received digital images for determining a saturation residence time (SRT), the SRT being the time when the intensity values of the depicted tissue sample regions ordered according to ascending exposure interval lengths reach a plateau”.  There is insufficient antecedent basis in the claim for “the intensity values of the depicted tissue sample regions ordered according to ascending exposure interval lengths” as no such ordering of any exposure interval lengths occurs prior to step (b).  Further, the claim is intended “for determining an SRT” however, no step of any determination of an SRT is actually performed.  The SRT is defined as the time when the intensity values…reach a plateau, however no such calculating or determining is actually performed.  As such, the metes and bounds of the claim are unclear.  It is suggested that the claim recite positive, active steps such as actually measuring and plotting the intensity values over varying exposure times and interpolating and/or extrapolating values whereby an SRT may be determined when intensity values reach a set plateau.  Clarification is requested. It is noted that this rejection is further applied to claims 3, 5, and 19 that each include the same claim limitations.  
	Claim 1, step (c) recites, “determining, by the image analysis system, the amount of biomarker in the tissue sample of the organism as a function of the SRT and/or predicting, by the image analysis system, a tumor stage and/or a treatment recommendation as a function of the SRT”.  The claim recitation is not clear with respect to the correlation of SRT to amount of biomarker in a tissue.  For example, no steps are recited such that a determined SRT is compared to, for example, known SRTs such that any meaningful determination of am “amount of biomarker” is realized.  As such, the claim is indefinite.  Clarification through clearer claim language is requested. It is noted that this rejection is further applied to claims 3, 5, and 19 that each include the same claim limitations.  
	Claim 2 recites, “comparing, by the image analysis system, the determined SRT for a given tissue”.  There is insufficient antecedent basis in the claim as no actual SRT is determined in claim 1.  Rather, claim 1 recites, “determining…the amount of the biomarker in the tissue…” It is noted that step (b) of claim 1 is an analyzing step that is intended for determining but that no actual determination is performed by the step.  Clarification is requested through clearer claim language.
Claim 2 recites, “outputting…the amount of biomarker stored in association with the one of the reference SRT being the most similar to the determined SRT”.  The term “most similar” is a relative term which renders the claim indefinite. The term “most similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification fails to define any parameters that constitute “most similar” or “similar” in the context of the SRT and thus the metes and bounds of the claim are indefinite.  Clarification is requested.  
Claim 4 recites, “the computer-implemented method of claim 2, the reference tissue sample from which the plurality of reference SRT, were empirically determined, comprising: healthy tissue, primary tumor tissue, and metastatic tissue…”  The claim construction fails to make sense grammatically, thus leading to indefiniteness of the limitation as recited.  The claim appears to be limited to further defining the reference tissue sample of claim 2, however due to mis-placed commas and apparent missing text, the claim is not discernable as written.  For examination purposes the claim is interpreted as follows: “the computer-implemented method of claim 2, wherein the reference tissue sample from which the plurality of reference SRTsare empirically determined, comprise: healthy tissue, primary tumor tissue, and metastatic tissue…”  Clarification is requested.
Claim 4 recites, “the computer-implemented method of claim 2, the reference tissue sample from which the plurality of reference SRT, were empirically determined, comprising: healthy tissue, primary tumor tissue, and metastatic tissue…”  There is insufficient antecedent basis in the claim for “were empirically determined”, as no such empirical determination is recited in claim 2 or in claim 1 from which the claims depend.  Rather, claim 2 includes empirically determined amount of further biomarkers.  Clarification is requested.
 Claim 5 recites, “generating the plurality of reference times and the plurality of further reference times, if any, the generation…comprising”.  Frist, there is insufficient antecedent basis in the claim for “the reference times” and “the further reference times” as claim 2 recites reference SRTs only.  Second, there is no recitation of a “further” time.  Third, the recitation of “if any” is unclear as no “further” time exists in claim 2 or claim 1 from which it depends.  Clarification through clearer claim language is requested.
Claim 12 recites, “the analysis of the intensity values comprising selectively analyzing the intensity values pixels depicting the first confinements…”  There is insufficient antecedent basis in the claim for this step as this step is not performed in claim 7 from which claim 12 depends.  It appears as if the claim should read, “wherein the analysis of the intensity values further comprises selectively analyzing the intensity values of the images” or “wherein the analysis of the intensity values further comprises selectively analyzing the SRT values”.  It is noted however that SRT values are not actually determined.  See issues pertaining to this problem above.  The entirety of the claim step is indefinite due to this issue.  In addition, it is unclear as to the steps necessary to analyze the intensity values in a first confinement to determine an SRT, as no such steps are claimed.  Last, the step of “using the intensity values” fails to include any steps by which said values are implemented as a control and thus is an intended step in the claim.  Clarification through clearer claim language is requested.  It is further noted that this issue also pertains to claim 13, reciting the same step of “the analyzing of the intensity values…”
Claim 17 recites, “for each intermediate substance mediating the binding…” There is insufficient antecedent basis in the claim for “each intermediate substance mediating the binding…” as no such intermediate substance is present in claims 16, 9 or 1 from which claim 17 depends.  Clarification is requested through clearer claim language.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1-3, 6-13, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovchik et al. (Lab on a Chip (2012) Vol. 12:pages 1040-1043; IDS reference; Supplementary Material pages 1-8 provided herein).  Citations to Lovchik et al. appear in italics as correspond to each of the recited claim limitations below. 
	Claims 1 and 19 are directed to a computer-implemented method and a tangible computer-readable storage medium, respectively.  Said steps include performing a method for quantifying a biomarker in a tissue sample of an organism as follows:
	receiving, by an image analysis system, a plurality of digital images of the tissue sample, the tissue sample being stained with a stain, the intensity values in each of the received digital images correlating with the amount of stain directly or indirectly bound to or colocalized with the biomarker in a region of the tissue sample depicted in said digital image, each received digital image having assigned an exposure interval, each exposure interval being a time interval in which a direct binder is in contact with and is able to bind the biomarker, each of the received digital images depicting its respective region of the tissue sample at the end of said exposure interval, the direct binder being the stain or a substance that mediates indirect binding or colocalization of the stain to the biomarker (Lovchik et al. disclose a method for extracting information from stained tissue sections [p. 1040, abstract]; said methods involve micro-immunohistochemistry (µIHC) techniques using microfluidic probes (MFPs) [abstract]; Lovchik et al. disclose staining methods that include directly and indirectly bound stains to a biomarker of interest [page 1040, col. 1 teaching staining biomarkers in tissues to identify type and stage of disease; page 1041, Fig. 1 depicting workflow for tissue sections and post-processing involving staining of primary and secondary antibodies and DAB chromogens; Fig. 3 disclosing details of specific Ab applications]; Lovchik et al. further disclose time intervals of binding and measurement of intensity over time [page 1041, Fig. 2]; see further details to all of the above in the Supplementary material section, including discussion of primary and secondary antibody staining and chromogen binding and precipitation [Fig. S3-page 7 supplement]); 
	analyzing, by the image analysis system, the intensity values and exposure intervals of the received digital images for determining a saturation residence time (SRT), the SRT being the time when the intensity values of the depicted tissue sample regions ordered according to ascending exposure interval lengths reach a plateau [Lovchik et al. disclose the analysis of intensity values as correlate to Ab exposure over time-Fig. 2; page 1042 at col. 1 disclosing correlations between incubation times and signal intensity as a factor of residence times; see also Supplementary material at page 3]; and
	determining, by the image analysis system, the amount of the biomarker in the tissue sample of the organism as a function of the SRT and/or predicting, by the image analysis system, a tumor stage and/or a treatment recommendation as a function of the SRT [Lovchik et al. disclose the use of said system and analysis to indicate personalized treatment and IHC for sub-typing disease [page 1040, col.1].  
	With respect to the “computer-implementation” and the processing as claimed, Lovchik et al. disclose that the operation of said methods occurs using automated systems at page 1040, col. 2 and Supplementary material at page 5.
	Applicant will note the above claim interpretation arising from the indefiniteness issues under 35 USC 112(b).  As such, Lovchik et al. is interpreted as meeting each of the claim limitations of claims 1 and 19.   
	With respect to claim 2, Lovchik et al. teach comparisons of reference samples at page 8-supplemental materials.  
	With respect to claim 3, Lovchik et al. disclose a multiplex capable system.  Claim 3 is an iterative step that includes each of the limitations of claim 1, as above, and is recited with additional limitations to additional biomarkers.  Lovchik et al. disclose multiple biomarkers.  See page 1041, Fig. 1; page 1042, and Fig. 3.
	With respect to claim 6, Lovchik et al. disclose treatment as a function of biomarker detection.  See claim interpretation above and issue pertaining to 112(b) that arise from no actual SRT being determined in the claims. As such, the teachings of Lovchik et al. meet the limitations as claimed.  [Lovchik at page 1042, Fig. 3].
	With respect to claim 7, Lovchik et al. disclose a µIHC system comprising a MFP head wherein the MFP head creates dots on a sample in a selective manner on adjacent regions of a tissue sample and wherein the dots include the direct binders [page 1040, col. 2; Fig. 1; page 1041].  Lovchik et al. disclose analysis of intensity values pertaining to regions in the image as discussed above.  
	With respect to claim 8, Lovchik et al. disclose a direct binder that is an antibody coupled to a chromophore [Fig. 1 and Fig. 3].
	With respect to claim 9, Lovchik et al. disclose generation of a dot over the tissue region of interest [page 1040, col. 2]; Lovchik et al disclose image acquisition over time intervals that are varying exposure intervals; provision of images over time; and interpolating intensity over time [page 1041, col. 2:Fig. 2].
	With respect to claim 10, Lovchik et al. discloses DAB staining [page 1041, col. 1].
	With respect to claim 11, Lovchik et al. disclose generation of a dot over the tissue region of interest [page 1040, col. 2]; Lovchik et al disclose image acquisition over time intervals that are varying exposure intervals; provision of images over time; and interpolating intensity over time [page 1041, col. 2:Fig. 2].
	With respect to claims 12 and 13, Lovchik et al. disclose primary and secondary antibodies [Fig. 3] and further disclose applying antibodies to complete coverage followed by staining solution and further analysis of pixel intensity values in confinement regions of interest [page 1041, col. 1; Fig. 1; Fig. 3].
	With respect to claim 16, Lovchik et al. disclose use of an MFP head [page 1041, col. 1].
	With respect to claim 17, Lovchik et al. disclose the MFP head as claimed at [pages 4-6 of the Supplementary material section].  

Prior Art Made of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	1.  JP-7047059
	2.  JP-2022023912-A
	3.  DE-102020113000
	4.  Ciftik et al. PNAS (2013) Vol. 110:5363-5368.
	5.  Hartig Current Protocols in Molecular Biology (2013) Vol. 14:12 pages.
	6. Kashyap et al. Nature Biomedical Engineering (2019) Vol. 3:478-490.  Post-filing; inventors work. 

Conclusion
	The prior art does not appear to teach or fairly suggest steps as claimed in 4-5 and 14-15.  It is noted however, that due to issues under 112(b), when the claims are clarified, art may apply.  


E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631